GOSHORN, Judge.
The sole issue on appeal is the propriety of the guidelines departure sentence imposed after the defendant admitted violating his probation in Case No. 87-2582. The indicated guidelines sentence was 2½ to 3½ years’ imprisonment in the Department of Corrections. The court imposed a sentence of 15 years’ imprisonment, which represented a seven-cell increase from the recommended sentence. Because we now know that the trial court is limited to a one-cell “bump” when imposing a sentence after a violation of probation, we affirm the conviction but vacate the sentence and remand for resentencing. Lambert v. State, 545 So.2d 838 (Fla.1989).
*953JUDGMENT AFFIRMED; SENTENCE VACATED; REMANDED.
SHARP and PETERSON, JJ., concur.